

116 HR 4133 IH: Study on Improving Lands Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4133IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Neguse (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to direct a study on soil health of Federal lands, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Study on Improving Lands Act. 2.StudyThe Secretary of Agriculture, in consultation with the Secretary of the Interior, shall direct the National Academies of Science to study and report on the state of soil health on Federal lands in the United States.
 3.DutiesThe National Academies of Science shall determine the parameters by which to measure soil health, including—
 (1)soil organic matter and other measurements; (2)soil qualities that lead to the sequester of carbon; and
 (3)soil qualities that support strong ecosystems and resilient environments. 4.DatabaseNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture, in coordination with the Secretary of the Interior and the National Academies of Science, shall—
 (1)commence a study on the state of soil health on Federal lands that determines impacts such as grazing, wildfire, recreation, invasive species, and other relevant impacts on soil health on Federal lands; and
 (2)create a database of the information collected during the study. 5.Report to Congress (a)Annual reportsNot later than 180 days after the commencement of the study under section 4, and annually thereafter, the Secretary of Agriculture shall evaluate the progress of that study and report any short-term findings to the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (b)Report and recommendationsNot later than 2 years after the commencement of the study under this Act, the Secretary of Agriculture shall submit to the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report summarizing the results of the study together with any recommendations for legislative or regulatory action to improve soil health, increase carbon sequestration, and improve community benefits of soil health programs on Federal lands.
			